 1   Scott D. Cunningham (State Bar No,: 200413)
     Email: scunningham@condonlaw.com
 2   Ivy L. Nowinski (State Bar No.: 268564)
     Email: inowinski@condonlaw.com
 3   CONDON & FORSYTH LLP
     1901 Avenue of the Stars, Suite 850
 4   Los Angeles, California 90067-6010
     Telephone: (310) 557-2030
 5   Facsimile: (310) 557-1299

 6   - and -

 7   David J. Harrington (Admitted Pro Hac Vice)
     E-mail: dharrington@condonlaw.com
 8   CONDON & FORSYTH LLP
     7 Times Square, Suite 1800
 9   New York, New York 10036
     Telephone: (212) 490-9100
10   Facsimile: (212) 370-4453

11   Attorneys for Defendant
     ICON AIRCRAFT, INC.
12
     And counsel for Plaintiffs whose signatures appear below
13

14                                  UNITED STATES DISTRICT COURT

15                                 NORTHERN DISTRICT OF CALIFORNIA

16   ESRA SEVER, individually, and as parent and )        Case No. 4:18-cv-00584-HSG
     natural guardian of her minor children, A.S. and )
17   B.S., et al.,                                    )   STIPULATION FOR CONTINUANCE
                                                      )   OF HEARING ON MOTION TO
18                  Plaintiffs,                       )   DISMISS AND RELATED MOTION TO
                                                      )   STRIKE DECLARATION OF
19           vs.                                      )   MICHAEL TURNER AND ORDER
                                                      )   THEREON
20   ICON AIRCRAFT, INC.; MATTHEW                     )
     WOODRUFF, an individual; KURT PARKER, )              Old Date: October 25, 2018
21   an individual; EDWARD ELLIS KARKOW as )              New Date: November 29, 2018
     Personal Representative of the Estate of Jon     )   Time:     2:00 p.m.
22   Karkow (deceased); and DOES 1 through 12, )          Place:    Hon. Haywood S. Gilliam, Jr.
                                                      )             Ctrm. 2 – 4th Floor
23                  Defendants.                       )             1301 Clay Street
                                                      )             Oakland, California 94612
24

25             IT IS HEREBY STIPULATED AND AGREED by and between plaintiffs and defendant
26   Icon Aircraft, Inc. (“ICON”), by and through their counsel of record, that the hearing on the
27   motion of ICON to dismiss plaintiffs’ claims pursuant to Rules 12(b)(1), 12(h)(3) and 12(b)(6) of
28   the Federal Rules of Civil Procedure, and the related motion of plaintiffs to strike the Declaration

     STIPULATION & ORDER
     CASE NO.: 4:18-CV-00584 HSG                                                     NYOFFICE 1044816V.1
     1   of Michael Turner filed in support of ICON’s motion, both of which are now scheduled for

     2   hearing on October 25, 2018, at 2:00 p.m., before the Honorable Haywood S. Gilliam, Jr., should

     3   be continued to November 29, 2018, at 2:00 p.m., in Courtroom 2 on the 4th Floor of the above-

     4   entitled courthouse at 1301 Clay Street, Oakland, California 94612.

     5           The purpose of the continuance sought herein is to allow the parties to continue

     6   settlement negotiations.

     7           IT IS SO STIPULATED.

     8                                                      Respectfully submitted by:

     9   Dated: October 23, 2018                             DANKO MEREDITH, APC and
                                                             NELSON & FRAENKEL, LLP
    10

    11
                                                             By:/s/ Stuart R. Fraenkel
    12                                                          STUART R. FRAENKEL
                                                                Attorneys for Plaintiffs
    13
                                                                ESRA SEVER et al.
    14
 




                 ATTESTED that all other signatories listed above, and on whose behalf this document is
    15
         submitted, concur in its content and have authorized its filing.
    16
         Dated: October 23, 2018                             CONDON & FORSYTH LLP
    17

    18
                                                             By:/s/ Ivy L. Nowinski
    19                                                          SCOTT D. CUNNINGHAM
                                                                IVY L. NOWINSKI
    20                                                          DAVID J. HARRINGTON
                                                                Attorneys for Defendant
    21                                                          ICON AIRCRAFT, INC
    22

    23                                                 ORDER
    24           Pursuant to the foregoing stipulation of the parties,
    25           IT IS SO ORDERED.
    26   Dated: October 24, 2018                               _______________________________
    27                                                         HON. HAYWOOD S. GILLIAM, JR.
                                                               United States District Judge
    28

         STIPULATION & ORDER                             -2-
         CASE NO.: 4:18-CV-00584 HSG                                                     NYOFFICE 1044816V.1
